 
 
IV 
115th CONGRESS 
1st Session 
H. RES. 2 
In the House of Representatives, U. S.,

January 3, 2017
 
RESOLUTION 
To inform the Senate that a quorum of the House has assembled and of the election of the Speaker and the Clerk  
 
 
That the Senate be informed that a quorum of the House of Representatives has assembled; that Paul D. Ryan, a Representative from the State of Wisconsin, has been elected Speaker; and that Karen L. Haas, a citizen of the State of Maryland, has been elected Clerk of the House of Representatives of the One Hundred Fifteenth Congress. 
 
Karen L. Haas,Clerk.
